DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruglic 20150088816 herein Kruglic and Tatsumi et al. 20190278484 herein Tatsumi in further view of Jiang et al. 202000065017 herein Jiang.
Per claim 1 Kruglic discloses: memory; and circuity to obtain a request to write a data set; apply, to the data set, an approximation function to produce an approximated data set; (¶0029;examiner notes that an approximation function is not a term of the art and is interpreted as part of a hashing or compressing while deduplicating) determine whether the approximated data set is already present in a shared memory; (¶0029; deduplicate by comparing hashes).
Kruglic discloses logging data associated with the deduplicated data set in the local memory for ease of access but does not explicitly discloses: write, to a translation table and in response to a determination that the approximated data set is already present in the shared memory, an association between a local memory address and a location, in the shared memory, where the approximated data set is already present and increase a reference count associated with the location in the shared memory.
However, Tatsumi discloses: write, to a translation table and in response to a determination that the approximated data set is already present in the shared memory, an association between a local memory address and a location, in the shared memory, where the approximated data set is already present (fig. 23, ¶0195; if the data matches, deduplication is performed and a deduplication table is updated).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Kruglic and Tatsumi because Kruglics deduplication modified with Tatsumi’s deduplication of a shared area increases free space of the common area (¶0230).
The combined teachings of Kruglic and Tatsumi do not specifically disclose: where the approximated data set is already present and increase a reference count associated with the location in the shared memory.
However Jiang discloses: where the approximated data set is already present and increase a reference count associated with the location in the shared memory (¶0057; reference count memory for deduplication).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Kruglic, Tatsumi and Jiang because Jiangs reference counter memory embedded in with the data reduces system memory requirements (¶030).

Per claim 2 Kruglic discloses: wherein to obtain the request comprises to receive the request from a compute device located at the edge of a network (¶0036 and ¶0059).
Per claim 3 Kruglic discloses: wherein the circuitry is further to write, to the shared memory and in response to a determination that the approximated data set is not already present in the shared memory, the approximated data set (¶0029).
Per claim 12 Kruglic discloses: wherein to determine whether the approximated data set is already present in a shared memory comprises to search a hash table in the shared memory for the approximated data set (¶0067).
Per claim 13 Kruglic discloses: wherein the circuitry is further to determine whether to apply deduplication and wherein to apply the approximation function comprises to apply the approximation function in response to a determination to apply deduplication (¶0067).
Per claim 14 Kruglic discloses: wherein to determine whether to apply deduplication comprises to determine, from a type of the data set, whether to apply deduplication
Per claim 15 Kruglic discloses: wherein to determine whether to apply deduplication comprises to determine, from an identity of the source of the data set, whether to apply deduplication (¶0033-0034).
Claims 16-18 are the method claim corresponding to the device claims 1-3 and is rejected under the same reasons set forth in connection with the rejection of claims 1-3.
Claims 19-20 are the method claim corresponding to the device claims 1-2 and is rejected under the same reasons set forth in connection with the rejection of claims 1-2. While the rejection does not specifically address “a virtual environment” Kruglic clearly discloses a virtual environment in fig. 1 and 2.


Claims 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruglic and Tatsumi et al. 20190278484 herein Tatsumi in further and Jiang et al. 202000065017 herein Jiang in view of Chen et al. 20190026043 herein Chen.
Per claim 4, Kruglic does not specifically disclose: wherein to apply the approximation function comprises to select the approximation function from a set of available approximation functions.
However, Chen in an analogous art discloses: wherein to apply the approximation function comprises to select the approximation function from a set of available approximation functions (¶0021-0022; deterministic  function).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of Kruglic Tatsumi and Jiang because Chen’s distribted deduplication reduces load on the storage system comprised of edge components (¶0020).
Per claim 5, Chen discloses: wherein to select the approximation function comprises to select the approximation function based on a type of the data set to be written
Per claim 6, Chen discloses: wherein to select the approximation function comprises to select an approximation function to compress image data (¶0021-22).
Per claim 7, Chen discloses: wherein to select the approximation function comprises to select an approximation function to compress audio data (¶0021-22; video file comprises audio data).
Per claim 8, Chen discloses: wherein to select the approximation function comprises to select an approximation function to round one or more values to a defined precision (¶0022; deterministic function takes in multiple variables and provides padding).
Per claim 9, Chen discloses: wherein to select the approximation function comprises to redact a subset of the data set (¶0021-22; examiner interprets redact as removing duplicates within the dataset).
Per claim 10, Chen discloses: wherein to select an approximation function comprises to select an approximation function to adjust a value to a nearest known value (¶0021-22).
Per claim 11, Chen discloses: wherein to select the approximation function comprises to select an approximation function to adjust a color to a reference color in a predefined color palette (¶0021-22; movie clips comprise a reference to color and audio and the like).

Response to Arguments
Applicant’s arguments, see pg. 2 of the remarks, filed 2/16/21, with respect to the rejection(s) of claim(s) 1 and 16 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tatsumi et al. 

Remark


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 5712724204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2131